—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 28, 1998, which, to the extent appealed from, denied third-party defendants’ motion to dismiss the third-party complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
As the motion court found, third-party defendants, although non-New York domiciliaries, were subject to the jurisdiction of New York courts since they purposefully transacted business in this State (see, CPLR 302 [a]) by having representatives perform business activities here on their behalf, which activities were substantially related to the subject matter of the third-party action (see, Kappas v T.W. Kutter, Inc., 192 AD2d 402; see also, Kreutter v McFadden Oil Corp., 71 NY2d 460, 466-467). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.